           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

LEONARD SHAPIRO, Individually and on behalf *
of all others similarly situated,           *
                                            *
                Plaintiff,                  *
                                            *
         v.                                 *              Civil Action No. 21-cv-10017-IT
                                            *
BIOGEN INC., MICHEL VOUNATSOS,              *
JEFFREY D. CAPELLO, MICHAEL R.              *
MCDONNELL, ALFRED W. SANROCK JR.,           *
and SAMANHA BUDD HAEMERLEIN,                *
                                            *
                Defendants.                 *
__________________________________________*


                          ORDER APPOINTING LEAD PLAINTIFF
                          AND ON APPOINTMENT OF COUNSEL

                                         March 2, 2021

TALWANI, D.J.

       Before the court is Nadia Shash’s Unopposed Motion to Appoint Counsel and Appoint

Lead Plaintiff [#8]. For the reasons set forth below, the motion is GRANTED IN PART and

DENIED WITHOUT PREJUDICE IN PART.

         I.   Relevant Background

       The Class Action Complaint [#1] in this case was filed by Leonard Shapiro. The

Complaint alleges Defendant Biogen Inc. and several of its employees violated federal securities

laws by making allegedly false or misleading statements in relation to the development of a new

Alzheimer’s drug, aducanumab. Compl. ¶¶ 17–27 [#1]. The Complaint seeks to represent all

persons other than Defendants who purchased or otherwise acquired common shares of Biogen

stock between October 22, 2019, and November 6, 2020 (the “Class Period”). Id. ¶ 1.
           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 2 of 6




       Pursuant to the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4,

Shapiro moved to be appointed lead plaintiff and for the court to approve his selection of lead

counsel. See Shapiro Mot. [#4]. Nadia Shash and Biogen Investor Group (a group composed of

three individuals who individually held Biogen stock during the Class Period) filed similar

motions. See Shash Mot. [#8]; Biogen Invest. Grp. Mot. [#9].

       Biogen Investor Group subsequently filed a Notice [#14] stating that, upon review of the

competing motions, it did not hold the largest financial interest in the relief sought by the class.

See 15 U.S.C. § 78u-4 (a)(3)(B)(iii)(I)(bb) (setting forth that the most adequate plaintiff is

presumptively the person or group of persons having the largest financial interest). Accordingly,

Biogen Investor Group stated that it did not oppose Shash and Shapiro’s competing motions.

       Shapiro initially opposed Shash’s motion, see Opposition [#15], but subsequently

withdrew his motion to be appointed lead plaintiff. See Shapiro Notice of Withdrawal [#25].1

Accordingly, the court treats Shash’s motion as unopposed.

       Finally, Shapiro filed a Notice of Voluntary Dismissal [#26] stating that the action “is

voluntarily dismissed without prejudice . . . solely as to his claims.”

         II.   Legal Standard

       Pursuant to the PSLRA, the court is required to “appoint as lead plaintiff the member or

members of the purported plaintiff class that the court determines to be most capable of

adequately representing the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). By law,

the most adequate plaintiff is presumed to be the individual or group of individuals that meet the




1
 Shapiro cited a recently issued decision in a first-filed related matter, Menashe v. Biogen Inc.,
2:20-cv-10399-JVS (C.D. Cal. Feb. 24, 2021), granting, over Shapiro and Biogen Investor
Group’s opposition, Shash’s motion to be appointed lead plaintiff and have her counsel be
appointed lead counsel. See Shapiro Notice of Withdrawal [#25].
                                                  2
           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 3 of 6




following three requirements: (1) the filing of the complaint or the making a timely motion to be

lead plaintiff; (2) having the largest financial interest in the relief sought; and (3) otherwise

satisfying Rule 23 of the Federal Rules of Civil Procedure. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

This presumption “may be rebutted only upon proof by a member of the purported plaintiff class

that the presumptively most adequate plaintiff [(1)] will not fairly and adequately protect the

interests of the class; or [(2)] is subject to unique defenses that render such plaintiff incapable of

adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

        III.    Discussion

        Here, Shash is entitled to a presumption that she is the most adequate plaintiff. First,

Shash’s motion was timely.2 Second, it is undisputed that Shash has the largest financial interest

in the relief sought. See Biogen Invest. Grp. Notice [#14]; Shapiro Opp’n [#15]. Third, Shash has

put forth a prima facie showing of typicality and adequacy in relation to the claims of the

proposed class. See In re Cendant Corp. Litig., 264 F.3d 201, 263 (3d Cir. 2001) (concluding that

the district court’s inquiry into whether a plaintiff with the largest financial stake is entitled to the

presumption “should be confined to determining whether the movant has made a prima facie

showing of typicality and adequacy”). Shash’s claims are plainly typical of the class where she,

like the members of the proposed class, purchased shares of Biogen during the class period and

was allegedly injured as a result of false and misleading statements made by the Defendants. See

Exhibit 2 to Baker Decl., PSLRA Certification [#12-2]; Bowers v. Tesaro Inc., No. 18-CV-




2
  Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(i), the motion must be filed not later than 90 days after
the plaintiff shall cause to be published, in a widely circulated national business-oriented
publication or wire service, a notice advising members of the purported plaintiff class. Here, that
notice was filed by Shash’s counsel on November 13, 2020, following the filing of the first-filed
and substantially similar action in the Central District of California. See Exhibit 1 to Baker Decl.,
PSLRA Early Notice [#12-1].
                                                   3
           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 4 of 6




10086-ADB, 2018 WL 2089358, at *2 (D. Mass. May 4, 2018) (“The ‘burden in proving

typicality requires that the named plaintiff’s claims arise from the “same events or course of

conduct” and involve the same legal theory as do the claims of the rest of the class.”’) (quoting

In re Lernout & Hauspie Sec. Litig., 138 F. Supp. 2d 39, 46 (D. Mass. 2001)). Shash has also

demonstrated prima facie adequacy where she has common interests and no apparent conflict

with the rest of the class and has selected class counsel that are, on their face, qualified,

experienced, and able to conduct this litigation.3 See In re Lernout, 138 F. Supp. 2d at 46 (“To

meet the adequacy requirement, plaintiffs must demonstrate that they have common interests and

an absence of conflict with the class members and that the plaintiffs’ attorneys are qualified,

experienced and vigorously able to conduct the litigation.”); see also Order on Appointment of

Lead Plaintiff and Lead Counsel in Menashe v. Biogen Inc., 2:20-cv-10399-JVS, ECF No. 30, at

7 (C.D. Cal. Feb. 24, 2021) (finding that Shash had made a sufficient preliminary showing of

being an adequate and typical plaintiff).

       Having concluded that Shash is entitled to a presumption that she is the “most adequate

plaintiff” and in the absence of any remaining challenges to her appointment,4 the court finds that

Shash should be appointed lead plaintiff. See State Univs. Ret. Sys. of Illinois v. Sonus

Networks, Inc., No. 06-cv-10040-MLW, 2006 WL 3827441, at *8 (D. Mass. Dec. 27, 2006) (“At

this point in the analysis, ‘the question is not whether another movant might do a better job of

protecting the interests of the class than the presumptive lead plaintiff; instead, the question is



3
 See Exhibit 4 to Baker Decl., Rosen Law Firm Resume [#12-4].
4
 Shapiro’s Opposition 9–10 [#15], before it was withdrawn, contended that Shash was neither
adequate nor typical because Shash had failed to offer a sworn declaration setting forth the
credentials asserted in her motion (i.e., that she has been investing for ten years, is a CEO of a
company, and is also a licensed attorney with an M.B.A.). The court does not find the omission
of a sworn affidavit in this instance to be disqualifying in light of Shash’s obligation to only
make a prima facie showing.
                                                   4
           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 5 of 6




whether anyone can prove that the presumptive lead plaintiff will not do a fair[ ] and adequate[ ]

job.’”) (quoting In re Cendant Corp., 264 F.3d at 268).

       What remains is the question of lead counsel. The PSLRA provides that lead counsel

shall be selected by lead plaintiff “subject to the court’s approval.” 15 U.S.C. § 78u4(a)(3)(B)(v).

“While the Court should not be a rubberstamp, it should give the lead plaintiff[’s] choice some

weight.” In re Lernout, 138 F. Supp. 2d at 46–47. Here, Shash has selected the Rosen Law Firm,

P.A. as lead counsel and has submitted a document containing biographies of the Rosen Law

Firm’s attorneys and a list of cases that attorneys from the Rosen Law Firm have worked on

demonstrating the law firm’s extensive experience representing clients in similar maters. See

Exhibit 4 to Baker Decl., Rosen Law Firm Resume [#12-4]. However, Shash’s request that the

court appoint a law firm, rather than individual attorneys, raises the question of whether a law

firm may serve as counsel where it may not enter appearances, or file pleadings pursuant to Fed.

R. Civ. P. 11. Furthermore, it is not apparent how the court can evaluate the qualifications of the

Rosen Law Firm to act as counsel to lead plaintiff where the Rosen Law Firm has made no

commitment as to who in the firm will be responsible for this litigation. Accordingly, Shash’s

motion is denied without prejudice as to the appointment of lead counsel. Shash may renew her

motion by identifying the individual attorneys Shash seeks to have appointed. In the alternative,

Shash may move again for the appointment of the Rosen Law Firm, but must provide authority

for the proposition that the PSLRA, Federal Rules of Civil Procedure, and/or applicable ethical

rules contemplate and provide for the appointment of law firms, as opposed to individual

attorneys, as lead counsel. The court does not anticipate finding persuasive court orders that

appoint law firms as counsel without specifically addressing the issue.




                                                 5
           Case 1:21-cv-10017-IT Document 27 Filed 03/02/21 Page 6 of 6




        IV.    Conclusion

       For the reasons set forth above, Nadia Shash’s Unopposed Motion to Appoint Counsel

and Appoint Lead Plaintiff [#8] is GRANTED IN PART and DENIED WITHOUT PREJUDICE

IN PART. The court appoints Nadia Shash as lead plaintiff pursuant to the PSLRA but the court

denies without prejudice Ms. Shash’s request to appoint the Rosen Law Firm, P.A. as lead

counsel. In light of the Notice of Voluntary Dismissal [#26] filed by Shapiro, Shash is ordered to

file an amended complaint in this action no later than March 23, 2021. The Clerk is instructed to

terminate Shapiro’s Motion for Appointment as Lead Plaintiff and Approval of Lead Counsel

[#4] and the Biogen Investor Group’s Motion for Appointment as Lead Plaintiff and Approval of

Lead Counsel [#9] as withdrawn. Shash’s Motion for Leave to File a Reply [#17] and Request

for Judicial Notice [#24] are denied as moot.

       IT IS SO ORDERED.

Date: March 2, 2021                                                 /s/ Indira Talwani
                                                                    United States District Judge




                                                6
